Case 19-10547           Doc 11-5        Filed 05/10/19         Entered 05/10/19 13:03:25              Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF LOUISIANA


IN RE:                                                                  CHAPTER 11

FALCON V, L.L.C., et al., 1                                             CASE NO. 19-
                                                                        (JOINTLY ADMINISTERED)
         DEBTORS.


     DECLARATION OF JAMES E. ORTH IN SUPPORT DEBTORS’ MOTION FOR
     ENTRY OF AN ORDER AUTHORIZING PAYMENT OF COMPENSATION, TO
                CURRENT AND FORMER SPECIFIED INSIDERS


         I, James E. Orth, pursuant to section 1746 of title 28 of the United States Code, hereby

declare, under penalty of perjury, that the following is true and correct to the best of my

knowledge, information, and belief:

         1.       I am of the full age of majority and possess the requisite legal capacity to make

and sign this Declaration of James E. Orth in Support of Debtors’ Motion for Entry of an Order

Authorizing Payment of Compensation to Current and Former Specified Insiders (this

“Declaration”);

         2.       I am the President and Chief Executive Officer of the Debtors in these above-

captioned chapter 11 bankruptcy cases;

         3.       I receive a monthly salary and other benefits that is paid by the Debtor ORX

Resources, L.L.C. (“ORX”);

         4.       Prior to the Petition Date, I received monthly compensation from ORX in the

approximate amount of $26,667;



1
         The Debtors are the following three entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): Falcon V, L.L.C. (1725); Falcon V Holdings, L.L.C. (8542); and ORX Resources,
L.L.C. (9032). The address of the Debtors is 400 Poydras Street, Suite 1100, New Orleans, Louisiana 70130.


                                                          1
Case 19-10547         Doc 11-5      Filed 05/10/19     Entered 05/10/19 13:03:25         Page 2 of 2



       5.        Beginning in January 2019, I agreed to a reduction in monthly salary of 50% and

have been paid $13,333 per month since that time;

       6.        Prior to the Petition Date, I also received certain fringe benefits, including, but not

limited to, payments by the Debtors for my health plan and monthly match of my 401(k) plan

contributions;

       7.        The amounts requested to be paid to me in the Debtors Motion for Entry of an

Order Authorizing Payment of Compensation to Current and Former Specified Insiders (the

“Insiders Motion”) represents an increase in my pre-petition salary (prior to the reduction in

January 2019);

       8.        My services to the Debtors have expanded following the departure of two key

salaried employees, the work necessary for this restructuring, and my new role as President and

CEO;

       9.        I reviewed the Insiders Motion, to which this Declaration is attached and made a

part of, and believe the statements and information provided in the Insiders Motion are true and

correct to the best of my knowledge, information, and belief; and

       10.       I believe that the compensation and related payments requested in the Insiders

Motion are reasonable and fairly compensate for the services to be provided to the Debtors.

       New Orleans, LA, this 9th day of May, 2019.




                                                By: /s/James Orth
                                                James E. Orth, President and CEO




                                                   2
